Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 6 July 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Good-Stay near New York 6 Juillet 1800.

Rien ne peut égaler la douleur et la Consternation que m’a causé la triste et fausse nouvelle que les ennemis de l’Amérique et les vôtres avaient mise dans les journaux. Je croyais avoir perdu le plus grand homme de ce continent, celui dont la raison éclairée peut être le plus utile aux deux mondes, celui qui par la ressemblance de nos principes me donne l’esperance de la plus solide amitié, si nécessaire à qui vit loin de sa Patrie.
J’ai passé quelques jours dans un malheur inexprimable.
A présent je vous félicite, et les Etats-unis, et je me félicite moi même de ce que les tentatives et les bévues de la méchanceté retombent presque toujours sur sa tête.
Ils feront quelque faute, disait Mr. de Vergennes. Cette complaisance à laquelle l’ennemi ne manque jamais, nous sert toujours mieux que notre propre habileté.
L’ouvrage sur l’Education nationale en Amérique n’est encore qu’a demi copié.
C’est mon ami Pusy qui veut bien prendre la peine de la transcrire. La copie en sera bien plus correcte et souvent corrigée par ses sages avis. Mais il en résulte que je n’ai pas droit de le trop presser.

Agréez mon sincere et tendre et respectueux attachement.

Du Pont (de Nemours)


Ma Femme et mes Enfans ont bien partagé ma désolation et ma joie.



editors’ translation

Good-Stay near New York 6 July 1800.

Nothing can equal the pain and dismay caused me by the sad and false news that the enemies of America and yourself had placed in the newspapers. I thought I had lost the greatest man of this continent, the one whose enlightened reason can be the most useful to both worlds, the one who by the similarity of our principles gives me the hope of the finest friendship, so necessary to one who lives far from his fatherland.
I spent several days in unutterable despair.
At present, I congratulate you, and the United States, and I congratulate myself that the attempts and the blunders of the wicked almost always fall back on their own head.
They will make some mistake, Mr. de Vergennes used to say. That neverfailing self-satisfaction of the enemy always serves us better than our own skill.
The work on national education in America is still only half copied.
It is my friend Pusy who has been willing to take the trouble to transcribe it. The copy will be much more correct, and often corrected by his wise counsels. But as a result I do not have the right to urge him on too much.
Accept my sincere and fond and respectful devotion.

Du Pont (de Nemours)


My wife and my children fully shared my grief and my joy.


